Citation Nr: 1210930	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for disability of the cervical spine. 

2.  Entitlement to service connection for disability of lumbosacral spine. 

3.  Entitlement to service connection for residuals of a right ankle injury. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1973 to July 1975.  He also served in the Army National Guard from September 1985 to June 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge.  The transcript of this hearing has been associated with the claims file.  In December 2011, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and he was offered an opportunity to appear before another Veterans Law Judge who would make a decision on his appeal.  The Veteran was afforded 30 days to respond and was notified that if no response was submitted, the Board would proceed with the appeal.  The Veteran did not respond to the December 2011 letter, as such, the Board will proceed with this decision accordingly.  

This matter was remanded by the Board in August 2009 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

A decision on the claim of service connection for residuals of a right ankle injury is deferred until the other claims are finally adjudicated.







REMAND

The Veteran submitted several lay statements to support his claim for service connection for his cervical and low back disabilities.  

In October 2005, the Veteran's former platoon leader stated that between 1992 and 1995 the Veteran was having back problems, which prevented the Veteran from performing his normal duties and that the Veteran was placed on light duty. 

In January 2007, in another statement, the former platoon leader stated that the Veteran was released from his duties as mortar platoon squad leader on December 10, 1993 and transferred to food services and put on light duty.  

In August 2009, a former company commander stated that during annual training in 1993 the Veteran injured his back at Ft. Lewis, Washington and that the Veteran was seen in sick call and assigned to light duty for the remainder of annual training.  The former company commander stated that there after the Veteran was unable to pass the physical fitness tests due to his back injury and the Veteran accepted a voluntary administrative reduction in rank and was reassigned.    

In January 2008 on VA examination, the VA examiner discussed a work-related injury, but not any in-service injuries.  In September 2009 on VA examination, the VA examiner did not address the Veteran's assertions of a back injury in 1993 during active duty for training.  

As the evidence of record is insufficient to decide the claim, additional development under the duty to assist is needed. 







Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate state custodian, the service treatment records, including any sick slips, for a period of active duty for training in December 1993 in the Oregon Army National Guard.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a physician to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current disability of the cervical spine or lumbosacral spine is related to an injury during active duty for training in the National Guard in December 1993.

In formulating an opinion, the VA physician asked to consider the following facts as determined by the Board: 

One witness, a former company commander stated that during annual training in 1993 the Veteran injured his back, reported to sick call, was seen by medics and was assigned to light duty for the remainder of annual training.  



The service records in April 1994 do not show a history of back pain and the spine was clinically evaluated as normal.  In February 1996, the Veteran reported recurrent back pain and his spine was clinically evaluated as normal. 

The Veteran and witness are competent to describe what that which they have firsthand knowledge. 

Outside of National Guard service, the Veteran had cervical and low back problems, related to work beginning in September 1995, resulting in a workers compensation claim.  The pertinent records are in Volume One of the Veteran's file and identified with green tabs.  

If after a review of the record, an opinion is not possible without resort to speculation, the VA physician is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the disabilities, please identify the other potential causes based on the evidence of record, when an in-service injury is not more likely than any other to cause any current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file must be made available to the examiner for review. 





3.  Upon completion of the foregoing, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


